Citation Nr: 0732928	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a pulmonary disorder, to include from 
exposure to asbestos.  The veteran testified before the Board 
in May 2007.      


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of an 
asbestos-related pulmonary disorder.

2.  The veteran's diagnosed pulmonary disorders (chronic 
obstructive pulmonary disease, emphysema) first manifested 
many years after service and are not shown to be related to 
his service or to any incident therein.  


CONCLUSION OF LAW

The veteran's pulmonary disorders (chronic obstructive 
pulmonary disease, emphysema) were not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's chronic 
obstructive pulmonary disease and emphysema, however, are not 
conditions subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).    

Turning to the relevant evidence of record, it is noted that 
the veteran's service personnel records reflect that his 
military occupational specialty was machinist's mate.  His 
service personnel records also demonstrate that he served 
aboard the U.S.S. Bigelow.  The veteran submitted statements 
indicating that he frequently worked with asbestos as a part 
of his duties repairing pipes associated with the ship's 
auxiliary heating system.  The Board will assume, solely for 
the purpose of analysis, that the veteran was exposed to 
asbestos in service.  He has not, however, been diagnosed 
with disorders which have a positive association with 
exposure to asbestos, and thus any claimed exposure to 
asbestos is irrelevant.   

The veteran's service medical records show that he underwent 
a pulmonary function test in September 1979.  However, the 
test results were shown to be normal.  At his December 1981 
separation examination, the veteran did not make any 
complaints relating to his lungs, and the examination did not 
reveal any respiratory abnormalities.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current pulmonary disorders.  38 C.F.R. § 3.303(b).  The 
first post-service clinical evidence of symptoms relating to 
a pulmonary disorder is a September 1996 private medical 
report where the veteran complained of occasional shortness 
of breath on exertion over the previous two years.  He 
reported being exposed to asbestos several years previously.  
The physician noted that the veteran had a history of 
smoking.  A chest x-ray was negative for asbestosis.  A 
November 1996 pulmonary function test showed that the veteran 
had a mild obstructive ventilatory defect with significant 
improvement post-bronchodilator.  Lung volumes revealed a 
decreased total lung capacity and residual volume, which 
suggested restrictive physiology.  In a December 1996 private 
medical report, the veteran complained of dyspnea on exertion 
and a cough in the mornings.  The physician diagnosed the 
veteran with early chronic obstructive pulmonary disease 
(COPD).  Private medical records dated from January 1997 to 
October 1997 show that the veteran continued to receive 
intermittent treatment for COPD.         

In a June 2001 VA medical report, the veteran complained of 
shortness of breath on exertion and early morning cough.  
Examination revealed the veteran's chest to be emphysematous 
with poor air entry and scattered ronchi and rolls.  The 
diagnostic assessment was COPD and emphysema.  VA medical 
records dated from July 2001 to February 2006 show that the 
veteran continued to receive intermittent treatment for 
emphysema.  

In November 2003, the RO received an undated letter from the 
veteran's primary treating VA physician.  The physician 
reported that the veteran had emphysema with a normal 
pulmonary function test.  He opined that it was at least as 
likely as not that his condition could be the result of 
asbestos exposure during service.  He further stated that the 
veteran had not been able to work in construction or any 
physically demanding job due to his lung condition.  

On VA examination in July 2004, the examiner noted that the 
veteran had begun smoking a maximum of one pack of cigarettes 
per day at the age of sixteen and had continued to smoke one-
quarter to one-half pack per day.  The veteran complained of 
dyspnea but reported that he continued to be fairly active.  
He reported being able to ride a bike a couple of miles per 
day with only mild shortness of breath and being able to 
climb a flight of stairs without stopping.  He complained of 
some sputum production in the morning.  A January 2004 
cardiopulmonary test showed no evidence of pulmonary 
limitation, and a March 2004 pulmonary function test showed 
no evidence of obstructive or restrictive lung disease.  A 
November 2003 CT scan showed some apical pleural thickening 
and diffuse hyperinflation consistent with emphysematous 
changes.  The examiner reviewed the entire case file and 
diagnosed the veteran with emphysematous changes of the 
lungs.  He opined that it was less likely as not that the 
changes within the lungs were a complication of asbestos 
exposure, but rather it was more likely as not that the mild 
emphysema was a complication of the veteran's chronic tobacco 
abuse.  His rationale was that the normal mechanism of 
asbestos influence on the lung was to produce an interstitial 
fibrosis that led to restrictive lung pattern, but 
emphysematous changes were more commonly seen secondary to 
inhaled irritants, such as tobacco smoke.  

A November 2004 VA medical report showed that the veteran's 
shortness of breath was stable.  The veteran's treating 
physician noted that the veteran wanted him to amend the 
letter he wrote for him by removing the words "at least" in 
the sentence discussing how his shortness of breath was at 
least as likely as not to be caused by asbestos exposure.    

The veteran testified before a Decision Review Officer in May 
2006.  He related that he worked as a machinist's mate during 
service, and he was in charge of maintenance of the auxiliary 
pumps, steam heat system, and steam lines.  He testified that 
he was exposed to asbestos when he crawled into the steam 
lines to investigate the steam drains.  He reported that he 
performed this type of work for two years.  He also stated 
that he was exposed to asbestos from the insulation around 
the air vent above his bunk.  He testified that at some later 
point, some men came around and asked the soldiers whether 
they had been wearing respirators.  He reported experiencing 
shortness of breath.  He also stated that he had elongated 
lungs, and that when he was eating, the food would push down 
on his lungs and create breathing problems.  He further 
testified that his breathing problems worsened in higher 
humidity.  

The veteran testified before the Board at a video conference 
hearing in May 2007.  He testified again as to the 
circumstances of his asbestos exposure during service.  He 
reported that he tried wearing goggles and a paper face mask 
when working during service, but they would fall off his face 
when he sweated.  He testified that he started noticing 
shortness of breath about five years before he actually 
sought out treatment for it.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
medical opinion from the veteran's VA primary care physician.  
Among other things, the Board finds that the opinion is 
speculative at best, in that the physician found that the 
veteran's emphysema "could be" the result of asbestos 
exposure during service.  A finding of service connection may 
not be based on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2007); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  

The Board also finds that the opinion is not supported by 
adequate rationale, as there is no explanation as to why the 
veteran's emphysema was related to his period of active 
service.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  

The Board assigns greater weight to the July 2004 VA 
examination.  In placing greater weight on the July 2004 
opinion, the Board notes that the examiner reviewed the 
veteran's entire case file, a comprehensive respiratory 
examination was performed, and a rationale was provided for 
the opinion.  In forming his opinion, the examiner explained 
that emphysematous changes were less likely to be related to 
asbestos exposure and more likely to be related to chronic 
tobacco abuse.  The Board accordingly finds the July 2004 VA 
medical opinion to be the most probative as to whether the 
veteran's pulmonary disorder was related to service because 
the examiner at the July 2004 examination based the opinion 
on a thorough review of the veteran's entire file, a detailed 
medical examination, and adequate rationale.  

The first post-service evidence of the veteran's pulmonary 
disorders is in September 1996, approximately 14 years after 
his separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board finds no evidence of a direct medical 
nexus between military service and the veteran's current 
emphysema or chronic obstructive pulmonary disease, and thus, 
service connection for a pulmonary disorder, due to asbestos 
exposure or otherwise, is not warranted.  In addition, a 
pulmonary disorder is not a condition subject to presumptive 
service connection, so presumptive service connection for a 
pulmonary disorder is not warranted.

The veteran contends that his current pulmonary disorders are 
related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

The Board finds that the medical evidence does not show that 
the veteran's chronic obstructive pulmonary disease and 
emphysema were caused by any incident of service.  Therefore, 
the Board concludes that the pulmonary disorders were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of- the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

It is noted that VA has an obligation to notify claimants 
what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473 (2006).  The Court held 
that such notice must include notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ § 3.159(a)-(c) (2007). 

That said, a letter from the RO dated in July 2003 satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate this service connection claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was also, essentially, instructed to 
submit any evidence in his possession that pertained to the 
claim.  

Since the Board has concluded that the preponderance of the 
evidence is against this claim of entitlement to service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.   


ORDER

Service connection for a pulmonary disorder, to include as 
due to exposure to asbestos, is denied.  


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


